 Case 1:19-cv-00576 Document 11-2 Filed 10/09/19 Page 1 of 6 PageID #: 262



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA

                                   (ROANOKE DIVISION)

                                               )
THE UNITED STATES OF AMERICA; THE              )
STATE OF ALABAMA, EX REL. LUTHER               )
STRANGE, in his official capacity as the       )
Attorney General of Alabama; ALABAMA           )   Civil Action No. 7:16-cv-00462-GEC
DEPARTMENT OF ENVIRONMENTAL                    )
MANAGEMENT; THE COMMONWEALTH                   )
OF KENTUCKY, ENERGY AND                        )      NOTICE OF LODGING OF
ENVIRONMENT CABINET; THE STATE                 )       CONSENT DECREE
OF TENNESSEE, EX REL. HERBERT H.               )
SLATERY III, in his official capacity as the   )
Attorney General and Reporter of Tennessee;    )
and THE COMMONWEALTH OF                        )
VIRGINIA,                                      )
                                               )
                    Plaintiffs,                )
      v.                                       )
                                               )
SOUTHERN COAL CORPORATION;                     )
JUSTICE COAL OF ALABAMA, LLC;                  )
A & G COAL CORPORATION; FOUR                   )
STAR RESOURCES LLC; INFINITY                   )
ENERGY, INC.; KENTUCKY FUEL                    )
CORPORATION; SEQUOIA ENERGY, LLC;              )
VIRGINIA FUEL CORPORATION;                     )
NATIONAL COAL, LLC; PREMIUM COAL               )
COMPANY, INCORPORATED; S AND H                 )
MINING INC.; AIRWAY RESOURCES,                 )
L.L.C.; BADEN RECLAMATION                      )
COMPANY; BLACK RIVER COAL, LLC;                )
CHESTNUT LAND HOLDINGS, LLC;                   )
MEG-LYNN LAND COMPANY, INC.; NINE              )
MILE MINING, INC.; CANE PATCH                  )
MINING CO., INC.; BLUESTONE                    )
RESOURCES INC.; DYNAMIC ENERGY,                )
INC.; GREENTHORN, LLC; JUSTICE                 )
HIGHWALL MINING, INC.; NATIONAL                )
RESOURCES, INC.; NUFAC MINING                  )
COMPANY, INC.; PAY CAR MINING, INC.;           )
SECOND STERLING CORP.; AND                     )
NEWGATE DEVELOPMENT OF BECKLEY                 )
LLC                                            )
                   Defendants.                 )


 Case 7:16-cv-00462-GEC Document 2 Filed 09/30/16 Page 1 of 6 Pageid#: 86
                        PLAINTIFFS' EXHIBIT B
   Case 1:19-cv-00576 Document 11-2 Filed 10/09/19 Page 2 of 6 PageID #: 263




       The United States hereby gives notice of lodging of a proposed Consent Decree in the

above-captioned action. The attached proposed Consent Decree will resolve all claims alleged

by the United States against the Defendants in the Complaint in this action, filed simultaneously

with this Notice of Lodging.

       The United States respectfully requests that the Court not sign the proposed Consent

Decree at this time. Instead, consistent with Department of Justice policy, 28 C.F.R. § 50.7, the

United States will publish in the Federal Register a notice that the proposed Consent Decree has

been lodged with the Court. The Notice will solicit public comment for a period of 30 days.

During the comment period, no action is required by the Court. If, after review and evaluation of

any comments received, the United States continues to believe that the Consent Decree is fair,

reasonable, and in the public interest, it will move the Court to enter the Consent Decree.


                                      Respectfully submitted,


                                      JOHN C. CRUDEN
                                      Assistant Attorney General
                                      Environment & Natural Resources Division
                                      United States Department of Justice


                                      /s/ Lori Jonas
                                      LORI JONAS (CA Bar No.: 158268)
                                      Senior Attorney
                                      Tel: (202) 514-4080
                                      Email: lori.jonas@usdoj.gov

                                      LESLIE ALLEN (Wash. DC Bar No.: 421354)
                                      Senior Attorney
                                      Tel: (202) 514-4114
                                      Email: leslie.allen@usdoj.gov



                                                     2




  Case 7:16-cv-00462-GEC Document 2 Filed 09/30/16 Page 2 of 6 Pageid#: 87
                         PLAINTIFFS' EXHIBIT B
Case 1:19-cv-00576 Document 11-2 Filed 10/09/19 Page 3 of 6 PageID #: 264



                           LEIGH P. RENDÉ (PA Bar No.: 203452)
                           Trial Attorney
                           Tel: (202) 514-1461
                           Email: leigh.rende@usdoj.gov

                           PATRICK CASEY (FL Bar No.: 731048)
                           Senior Counsel
                           Tel: (202) 514-1448
                           Email: patrick.casey@usdoj.gov

                           Environmental Enforcement Section
                           Environment & Natural Resources Division
                           United States Department of Justice
                           P.O. Box 7611
                           Washington, D.C. 20044



                           JOHN P. FISHWICK JR.
                           United States Attorney
                           Western District of Virginia

                           ANTHONY GIORNO (VSB No.: 15830)
                           Assistant United States Attorney
                           Chief, Civil Division
                           United States Attorney’s Office
                           310 1st Street, SW
                           Room 906
                           Roanoke, VA 24011
                           Tel: 540-857-2906
                           Email: anthony.giorno@usdoj.gov




                                         3




Case 7:16-cv-00462-GEC Document 2 Filed 09/30/16 Page 3 of 6 Pageid#: 88
                       PLAINTIFFS' EXHIBIT B
   Case 1:19-cv-00576 Document 11-2 Filed 10/09/19 Page 4 of 6 PageID #: 265



OF COUNSEL:

MELISSA RAACK
Attorney-Advisor
U.S. Environmental Protection Agency
Office of Enforcement and Compliance Assurance
1200 Pennsylvania Avenue, NW
Washington, D.C. 20460

KAVITA K. NAGRANI
Associate Regional Counsel
U.S. Environmental Protection Agency, Region IV
61 Forsyth Street, S.W.
Atlanta, Georgia 30303

DOUG FRANKENTHALER
Associate Regional Counsel
U.S. Environmental Protection Agency, Region III
1650 Arch Street
Philadelphia, Pennsylvania 19103




                                                   4




  Case 7:16-cv-00462-GEC Document 2 Filed 09/30/16 Page 4 of 6 Pageid#: 89
                         PLAINTIFFS' EXHIBIT B
   Case 1:19-cv-00576 Document 11-2 Filed 10/09/19 Page 5 of 6 PageID #: 266



                                CERTIFICATE OF SERVICE

       I hereby certify that on September 29, 2016, I served a true and correct copy of the

foregoing Notice of Lodging of Consent Decree and a copy of the Consent Decree by e-mail and

U.S. mail to:



                Michael W. Carey
                Benjamin Bryant
                Carey, Scott, Douglas & Kessler, PLLC
                901 Chase Tower
                707 Virginia Street, East
                P.O. Box 913
                Charlestown, West Virginia 25323
                Email: mwcarey@cslawfirm.com

                Robert Tambling
                Assistant Attorney General
                State of Alabama
                501 Washington Avenue
                Montgomery, Alabama 36130-1463
                Email: rtambling@ago.state,al.us

                Schuyler K. Espy
                Associate General Counsel
                Alabama Department of Environmental Management
                P.O. Box 301463
                Montgomery, Alabama 36130-1463
                Email: sespy@adem.state.al.us

                Lance Huffman
                Kentucky Energy and Environment Cabinet
                Office of General Counsel
                2 Hudson Hollow
                Frankfort, Kentucky 40601
                Tel: (502) 564-2356 ext. 776
                Email: lance.huffman@ky.gov




                                                    5




  Case 7:16-cv-00462-GEC Document 2 Filed 09/30/16 Page 5 of 6 Pageid#: 90
                         PLAINTIFFS' EXHIBIT B
Case 1:19-cv-00576 Document 11-2 Filed 10/09/19 Page 6 of 6 PageID #: 267



         Wilson S. Buntin
         Senior Counsel
         Tennessee Attorney General’s Office
         Environmental Division
         P.O. Box 20207
         Nashville. TN 37202
         Email: wilson.buntin@ag.tn.gov


         Paul Kugelman, Jr. (VSB No.: 41624)
         Senior Assistant Attorney General
         Office of the Virginia Attorney General
         900 East Main Street
         Richmond, Virginia 23219
         Email: pkugelman@oag.state.va.us



                                      /s/ Lori Jonas
                                      Patrick Casey
                                      Senior Counsel
                                      Department of Justice




                                             6




Case 7:16-cv-00462-GEC Document 2 Filed 09/30/16 Page 6 of 6 Pageid#: 91
                       PLAINTIFFS' EXHIBIT B
